Case 1:16-cv-09517-LAK-KHP Document 230 Filed 06/14/19 Page 1 of1

Rochester, New York
CALI 4 A N | AW wwwCalihanLaw.com
PLLC Writer’s Direct Dial: 585-281-2593

Email: rcalihan@calihanlaw.com

Office: Rochester, New York

June 14, 2019

Via CM/ECF

Hon. Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
Civ. Action No.: 16-cv-09517-LAK-KHP

Dear Magistrate Parker:

I write to the Court on behalf of the Estate of Elliott W. Gumaer, Jr. pursuant to Your
Honor’s direction that we submit a letter brief. We have reviewed the letter brief written by Colin
Ramsey for the Court, and we respectfully submit to the Court that we generally agree with the
submission set forth in that letter brief.

Thank you for your continued attention to this matter.

Respectfully submitted,
/s/ Robert B. Calihan

Robert B. Calihan

Cc: Brian C. Brook, Esq. (via cm/ecf)
Paul F. Keneally, Esq. (via cm/ecf)
Colin D. Ramsey, Esq. (via cm/ecf)

Reynolds Arcade Building + Suite 620 + 16 East Main Street » Rochester, New York 14614
